Citation Nr: 1045859	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, to 
include as secondary to a service-connected disability. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), beyond 30 percent disabling 
until February 29, 2008, and beyond 50 percent thereafter.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in May 2003 and 
September 2005 by the Department of Veterans Affairs Regional 
Office (RO) in Waco, Texas.  These claims were previously 
remanded by the Board in March 2007 and July 2009 for additional 
evidentiary development.  

The issue of entitlement to service connection for a bladder 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during combat service.  

2.  Throughout the entire time period relevant on appeal, the 
medical evidence of record reflects that the Veteran's PTSD 
symptoms result in total occupational and social impairment.

3.  As the Board has granted a 100 percent schedular rating for 
the Veteran's service-connected PTSD effective prior to the date 
of the filing of the claim for TDIU, there is no longer a 
controversy regarding the issue of entitlement to a TDIU due to 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).  

2.  Since July 1, 2002, the schedular criteria for a 100 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2010).

3.  There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board as to entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities.  38 U.S.C.A. §§ 511, 7104, 
7105 (West 2002); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veteran's claims with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2002 & Supp. 2010).  As it relates to the 
Veteran's claims for service connection for hearing loss, TDIU, 
and an increased rating for PTSD, the Board is granting the 
Veteran a 100 percent disability rating for his service-connected 
PTSD for the entire time period relevant on appeal, which 
represents a total grant of the benefit sought on appeal as to 
both his increased rating claim and his claim for TDIU.  
Moreover, the Board has granted his claim for service connection 
for bilateral hearing loss.  Therefore, any notice or development 
errors under 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 
regarding these claims are moot.  In addition, given the 
favorable outcome below, no conceivable prejudice to the Veteran 
could result from this adjudication.



Entitlement to Service Connection for Bilateral Hearing Loss

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss, becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 CFR § 3.385 (2010).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  However, lay evidence, if competent and credible, may 
serve to establish a nexus in certain circumstances.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay 
evidence is not incompetent merely for lack of contemporaneous 
medical evidence).  

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss as a result of his combat service.  As 
the record reflects that the Veteran's medals and citations in 
service include the Combat Infantryman Badge (CIB), the Board 
finds there is sufficient evidence of in-service combat.  

Although the Veteran's service treatment records contain no 
evidence of impaired hearing during active military service, his 
receipt of the CIB is also consistent with excessive in-service 
noise exposure and hearing loss consistent with such exposure.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In addition, the Veteran was afforded a VA audiometric 
examination in October 2009.  Audiological evaluation revealed 
pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
65
LEFT
20
25`
50
65
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  The 
examiner diagnosed the Veteran with moderate to severe 
sensorineural hearing loss.  Although the examiner opined that 
this condition was less likely as not a result of in-service 
noise exposure, the examiner based this opinion on the fact that 
the Veteran's hearing was found to be normal during his 
enlistment and separation examinations, and that there was no 
evidence regarding hearing during active military service.  The 
examiner did not address the Veteran's claim of long-term 
continuity of symptoms, i.e., that his hearing loss began long 
ago, or the Veteran's exposure to noise during combat.  Thus, the 
Board finds that this opinion is entitled to little evidentiary 
weight.  

Consequently, since the Veteran's hearing loss is consistent with 
the circumstances of his combat service, the Veteran has 
expressed long-term continuity of symptomatology, the contrary 
medical opinion is entitled to minimal probative weight, and 
there is no evidence of significant post-service noise exposure, 
the Board will give the Veteran the benefit of the doubt, and 
conclude that service connection for bilateral hearing loss is 
warranted.  


Entitlement to an Increased Rating for PTSD

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.  In all such claims, separate ratings 
for separate periods of time, as the evidence may show, is 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999), and 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is currently rated as 50 percent disabling, 
effective February 29, 2008, and as 30 percent disabling, prior 
thereto.  Although the current claim on appeal was filed in April 
22, 2002, in July 2008, the RO also assigned a temporary 100 
percent rating for PTSD for the period of April 8, 2002 to June 
30, 2002.  Therefore, the Board finds that the issue of 
entitlement to a rating in excess of 30 percent pertains to the 
period from July 1, 2002 to February 28, 2008.

PTSD is rated under Diagnostic Code 9411, which provides for a 50 
percent rating where there is occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as to 
time or place; and memory loss for the names of the Veteran's 
close relatives, own occupation, or own name.

The record contains extensive VA mental clinic records 
documenting the Veteran's virtually continual treatment for his 
PTSD during the entire time frame relevant on appeal.  

Notably, although these records reflect that the Veteran was able 
to maintain a relationship with a girlfriend, had intermittent 
contacts with relatives throughout this period, and periodically 
was assigned relatively high global assessment of functioning 
(GAF) scale scores, especially following hospital admissions for 
his PTSD, the Veteran was assigned a GAF of 45 in November 2001.

The Veteran's PTSD was subsequently noted to cause clinically 
significant distress or impairment in social and occupational 
functioning in January 2004.  At this time, the Axis I diagnoses 
were PTSD and polysubstance abuse, in remission, and the Veteran 
was assigned a GAF of 40.  The Veteran also specifically noted 
that his symptoms continued to affect him and limit him socially 
and occupationally. 

Similarly, in March 2005, a VA clinical psychologist assigned a 
GAF of 40 and noted that the Veteran was unable to maintain 
employment.  She also noted that the Veteran tended to isolate 
from others, with active symptoms, that he had difficulty with 
anger and concentrating, and that the Veteran's PTSD symptoms had 
significantly impaired his social relationships, his ability to 
maintain employment, and the way the Veteran felt about himself.  

In January and March 2006, the Veteran's memory was found to be 
grossly intact, and he was assigned GAFs of 35 and 45, 
respectively.  In June 2006, the Veteran continued to suffer from 
isolation.  

The Veteran was last afforded a VA examination for his PTSD in 
February 2008.  The examiner concluded that the Veteran's 
polysubstance dependence and antisocial personality traits had 
the most significant impact on the Veteran's occupational 
functioning.  The examiner noted that the Veteran was not 
service-connected for these disabilities, but rather, only for 
PTSD.  The examiner felt that the Veteran's PTSD symptoms would 
only result in a moderate impact on occupational functioning.  

However, the record also contains a subsequent psychiatric 
evaluation from September 2008.  According to this psychologist, 
who had been evaluating the Veteran since 2001, it was as likely 
as not that the Veteran was unable to work due to his PTSD and 
his related depression and guilt problems.  The VA psychologist 
further indicated that the Veteran's problems with working, 
relating to others and his high level of personal misery were 
increased by his substance abuse, which, in this psychologist's 
opinion, was secondary to the Veteran's service-connected PTSD.  

VA records since September 2008 reflect that the Veteran 
continues to regularly seek out clinical care for his PTSD, and 
that while the Veteran experiences intermittent episodes of 
improved symptomatology, overall, the severity of his symptoms is 
substantially similar to the severity he experienced almost ten 
years earlier.  

Based on the evidence of record, the Board finds that the 
Veteran's disability picture is most accurately reflected by a 
100 percent disability rating since July 1, 2002, as the evidence 
tends to suggest that the Veteran has total occupational and 
social impairment since that date.  Although it is true that some 
of the symptoms of the Veteran's PTSD have undergone periodic 
periods of improvement since July 1, 2002, the Board finds that 
such periods have not be sufficiently sustained to warrant less 
than a total schedular rating, and that overall, the Veteran's 
PTSD has been consistently manifested by depression, sleep 
deprivation, hypervigilance, poor concentration, poorly-
controlled anger, and social isolation consistent with the type 
of gross impairment of thought processes, inappropriate behavior, 
persistent danger of hurting self or others and disorientation 
required for a 100 percent schedular rating.  Additionally, while 
it is true that a February 2008 examiner concluded that the 
Veteran's PTSD produced only moderately disability, and that 
nonservice-related factors were responsible for the rest, in 
September 2008, the Veteran's treating psychologist disagreed, 
finding that the Veteran was unable to work due to his PTSD and 
his related depression and guilt problems, and that the problems 
with working, relating to others and his high level of personal 
misery were increased by his substance abuse, which, in this 
psychologist's opinion, was secondary to the Veteran's service-
connected PTSD.  


Entitlement to TDIU

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to Veterans or the 
dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All 
questions in a matter which under sections 511(a) of this title 
is subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary.  Final decisions on such 
appeals shall be made by the Board. Decisions of the Board shall 
be based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).  The Board of Veterans' Appeals may dismiss any appeal 
which fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

The Veteran submitted a formal application for increased 
compensation for unemployability to the RO in November 2004.  See 
VA Form 21-8940, received on November 12, 2004.  Earlier in this 
decision, the Board granted entitlement to a total schedular 
rating under Diagnostic Code 9411 for the Veteran's service-
connected psychiatric disability, effective from July 2002.  The 
determination in essence has rendered moot the remaining issue of 
entitlement to a total disability rating based on individual 
unemployability due to service- connected disabilities, since a 
total rating based on individual unemployability due to service-
connected disabilities is assignable only if the schedular rating 
is less than total.  38 C.F.R. § 4.16 (2010).  The Board is, 
however, required to provide reasons and bases for its 
determination.  Zp v. Brown, 8 Vet. App. 303 (1995).

In essence, with the grant of a total schedular disability rating 
for his service-connected psychiatric disability, there no longer 
exists any case or controversy as to the disability rating.  
Entitlement to a 100 percent rating based on individual 
unemployability is viewed as an intertwined issue since both 
bases of entitlement would produce a 100 percent evaluation.

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the greater 
benefit, however, because it is a prerequisite to other benefits, 
particularly special monthly compensation, that are not available 
where the total rating is based upon individual unemployability.  
38 U.S.C.A. § 1114 (West 2002).

Having resolved the Veteran's claim on a schedular basis and 
thereby having granted the maximum benefit, there is no longer a 
question or controversy regarding the level of disability at any 
time applicable to the period under review.  No greater benefit 
could be provided.  Nor are any exceptions to the mootness 
doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.  

A 100 percent disability rating for PTSD is granted, effective 
from July 1, 2002, subject to the laws and regulations governing 
the awards of monetary compensation.

The appeal for entitlement to a total disability rating for 
compensation based on individual unemployability due to service-
connected disabilities is dismissed.


REMAND

Turning to the remaining issue of entitlement to service 
connection for a bladder disorder, in a recent statement dated in 
September 2010, the Veteran has expressed his desire for a 
hearing before a decision review officer (DRO) at his local RO.  
Consequently, since the Board is currently unable to grant this 
claim, the Board finds that it has no alternative but to remand 
this matter so that the Veteran can be afforded his requested 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made in order 
to provide the appellant with a hearing 
before a DRO at the Veteran's local RO in 
Waco, Texas.

2.  After completion of the above, the 
claim should be readjudicated in light of 
the Veteran's testimony and any additional 
evidence.  If the claim is not granted, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC), afforded an 
opportunity to respond, and the case 
should thereafter be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


